Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohno (20180243811).  Kohno discloses (claim 1) an apparatus for the controlled return of stems 104 in cylinders 120 of the types that can be applied to a press 10 for stamping sheet metal 30, for a translation of a first sheet presser element 102, the first sheet presser element 102 being in contact with the stems 104 and being proximate to a first die part 22, the first sheet presser element 102 cooperating with a second sheet presser element 20 which is integral with a slider 14 of the press 10, the slider 14 supporting a second die part 20 which is complementary to the first die part 22, the apparatus comprising at least one fluid-operated cylinder 120, at least one hydraulic accumulator 154 which is fluidically connected to the at least one cylinder 120 by means of a hydraulic circuit which comprises a duct 152 for a discharge of a working fluid from the at least one cylinder 120 and a duct/branch 156 for an intake of the working fluid in the hydraulic accumulator 154, a duct 153 for loading the working fluid in the at least one cylinder 120 and a duct/branch 159 for the output of the working fluid from the hydraulic accumulator 154, the apparatus comprising, between the discharge duct 152 and the intake duct/branch 156, at least two branches of the hydraulic circuit, a first branch (passing via valve 158), for the discharge of the working fluid during a translation of the slider 14 towards a bottom dead center, a second branch (passing via valves 172,176), for the discharge of an overpressure of the residual working fluid within the at least one cylinder 120, once the slider 14 has reached the bottom dead center (paragraphs [0108]-[0115]), wherein (claim 3) the first branch comprises means 158,198 for discharging the working fluid from the at least one cylinder  (claim 4) the discharge means comprise a pressure limiting valve 158 and an adjustable sequence valve 198, (claim 5) the second branch comprises means (172,176) for releasing the pressure of the residual working fluid in the at least one cylinder with the slider 14 at the bottom dead center, (claim 6) the means for releasing the pressure of the residual working fluid comprise a directional valve (172,176), (claim 7) a third branch (passing via valve 198) of the circuit which is parallel to the first branch and to the second branch, the third branch being a safety branch, (claim 8) the third branch comprises a safety valve 198, (claim 9) starting from the accumulator 154, along the output duct/branch, in the following order: means 178 for cooling the working fluid, means for a rise of the stem  of the at least one cylinder, (claim 10) the means for the cooling of the working fluid are constituted by a radiator 178 (paragraph [0058]), and (claim 11) the means for the rise of the stem of the at least one cylinder are constituted by a control valve (175).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kohno, as applied to claim 1 above, in view of Cappeller et al. (20060260379).  Kohno discloses all of the claimed subject matter except for a first one-way valve affecting said discharge duct, a second one-way valve affecting said loading duct.
Cappeller et al. discloses an apparatus for the controlled return of stems in cylinders 20 of the types that can be applied to a press for stamping sheet metal, for a translation of a first sheet presser element 11, the first sheet presser element 11 being in contact with the stems and that there is a first one-way valve 22 affecting a discharge duct 23a, a second one-way valve 27 affecting a loading duct 26a for the purposes of controlling fluid flow to and from the cylinders 20.
Since Kohno and Cappeller et al. are both in the same field of endeavor the purpose disclosed by Cappeller et al. would have been recognized in the pertinent art of Kohno.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the apparatus of Kohno to include a first one-way valve affecting said discharge duct, a second one-way valve affecting said loading duct for the purposes of controlling fluid flow to and from the cylinders.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other apparatus for the controlled return of stems in cylinders of sheet presser elements with accumulators and hydraulic circuits thereof.


Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
September 27, 2022